DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE PELLEGRIN et al. (EP 2,837,727, cited by Applicants).
Re Claim 1, DE PELLEGRIN et al. teaches a laundry treatment device comprising: a cabinet 2 including a front panel 4athat defines a detergent opening where 63 goes through; a tub 12 and drum 14; a detergent storage unit 63 and a protective casing 61 disposed inside the cabinet, wherein the front panel includes an opening extension portion extending from a periphery of the detergent opening toward an inside of the cabinet (Fig. 7 where 60 points to), wherein the protective casing is coupled to the opening extension portion of the front panel, the protective casing surrounding at least a portion of the detergent storage unit 63 (from below) that is retracted into the cabinet through the detergent opening, and wherein the protective casing includes an opening protection wall at least partially covering an inner face of the opening extension portion that face toward the detergent opening (where 61 points to, Fig. 7).
Re Claim 2, the opening protection wall of the protective casing surrounds the detergent opening, See Fig. 7) and is locating between the opening extension portion of the front panel (where 60 points to) and the detergent storage unit 63a to cover at least a portion of the interface of the opening extension portion of the front panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over DE PELLEGRIN et al. (EP 2,837,727, cited by Applicants).
DE PELLEGRIN et al. is relied upon as applied to the claims above.
Claim 20 is further directed toward the front panel and opening extension being made of metal and the protective casing being made from plastic, which DE PELLEGRIN et al. does not appear to teach explicitly. However, Claim 20 is rejected as unpatentable over DE PELLEGRIN et al. it is well known and obvious to have a laundry appliance cabinet be made of metal, with a plastic front interface, for the combination of sturdiness and manufacturing ease. Furthermore, it would be considered obvious to try during routine experimentation of changing the materials of the different components, to arrive at the claims combination.

Allowable Subject Matter
Claims 3-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451. The examiner can normally be reached M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711